Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00894-CR

                            Domingo TAMAYO, Jr.,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR0676
                 Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 19, 2018.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice